Citation Nr: 0523533	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right knee injury, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1990.  

This matter comes to the Board of Veteran's Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history  

In a rating decision dated in November 1993, the RO granted 
service connection for residuals of a right knee injury and 
assigned a 10 percent disability rating.  

In March 2003, the RO received the veteran's claim of 
entitlement to an increased evaluation for her service-
connected right knee disability.  In the June 2003 rating 
decision, the RO continued the previously-assigned 10 percent 
rating.  The veteran disagreed with the denial of her claim 
and initiated this appeal.  She perfected her appeal with the 
timely submission of a substantive appeal (VA Form 9) in June 
2004.  

In February 2005, the veteran testified at a videoconference 
hearing chaired by the undersigned Veterans Law Judge.  The 
veteran's VA claims folder includes a transcript of this 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Issue not on appeal

In a letter dated in June 2003, the RO notified the veteran 
that it had determined that her service-connected 
appendectomy residuals had not changed and the noncompensable 
rating for that disability would be continued.  In a 
statement received at the RO in August 2003, the veteran 
requested that her statement be considered her notice of 
disagreement with the decision to deny her application for an 
increase for her appendectomy residuals.  

In a letter dated in June 2004, the RO notified the veteran 
that in its June 2003 letter it had erroneously informed her 
that it had considered a claim for an increased rating for 
appendectomy residuals even though she had only claimed an 
increase for her right knee injury residuals.  In its June 
2004 letter, the RO told the veteran that it could not accept 
her August 2003 letter as a notice of disagreement but would 
accept it as a claim for an increased rating for the 
appendectomy residuals.  The veteran responded later in June 
2004, stating that she did not wish to pursue an increase for 
appendectomy residuals.  Any claim of entitlement to an 
increased rating for appendectomy residuals is therefore not 
before the Board.  


REMAND

Having reviewed the veteran's claims file, the Board finds 
that additional development of the claim of entitlement to an 
increased rating for her service-connected right knee 
disability must be undertaken prior to further appellate 
consideration.  

The most recent VA examination report pertaining to the 
veteran's right knee is dated in May 2003.  In the 
examination report, the examiner noted that neither medical 
records nor the veteran's claims file was available to him.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2004).  If an 
evaluation report does not provide sufficient detail of the 
disability, the examination is deemed inadequate for rating 
purposes and must be returned as inadequate.  
See 38 C.F.R. § 4.2 (2004).  Because the May 2003 examination 
was conducted without reference to the veteran's claims file 
and original history of the veteran's in-service right knee 
injuries in August 1988, September 1988, and November 1988, 
the Board concludes that further development is needed.  

Additionally, during her February 2005 hearing, the veteran 
testified that her service-connected right knee disability 
had worsened since the May 2003 examination (transcript page 
4).  Further, her representative specifically requested that 
a new VA examination be conducted (transcript pages 8 and 9).  
The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (19910 [where the record does 
not adequately reveal current state of claimant's disability, 
VA examination must be conducted].  

The Board also notes that subsequent to the hearing, the 
veteran submitted private medical records indicating there is 
now X-ray evidence of osteoarthritis of the right knee.  In 
earlier VA X-ray reports dated in 1993, 1996, and 2001, the 
impression reported was that the veteran's right knee was 
normal.  Thus, there is objective as well as subjective 
evidence that the knee disability may have worsened.  

In summary, the most recent VA examination was in May 2003.  
In light of the fact that the VA examiner did not review the 
veteran's claims file prior to rendering the examination 
report and in view of the veteran's sworn testimony that her 
right knee disability has increased in severity since then, 
the Board finds that a current examination is necessary.  See 
38 C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should schedule the veteran for 
an examination to determine the current 
severity and manifestations of her 
residuals of in-service right knee 
injuries.  The complete claims file 
should be forwarded to the examiner for 
review in connection with the 
examination, and the examiner should 
acknowledge such receipt and review. The 
Board specifically requests that X-rays 
of the knee be performed.  If the X-rays 
confirm the presence of arthritis 
reported by a private radiologist in 
January 2005, the VA examiner should 
provide an opinion as to whether the 
arthritis was caused, or has been 
chronically worsened, by residuals of in-
service right knee injuries.  Any 
symptomatology associated with the 
service-connected right knee disability 
should be reported, and range of motion 
of the knee should be reported.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.  

2.  Thereafter, VBA should readjudicate 
the veteran's increased rating claim, 
with consideration of VAOPGCPREC 23-97 [a 
claimant who has arthritis and 
instability of the knee may be rated 
separately under Diagnostic Codes 5003 
and 5257].  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran and her representative with a 
supplemental statement of the case.  VBA 
should then return the case to the Board, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

